Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	Claims 1-2 are currently pending in this application.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIMAMURA (WO 2013/191240) in view of MARION (2013/0237351).

Regarding Claim 1, SHIMAMURA teaches A pulley structure comprising: a cylindrical outer rotating body (2) around which a belt is to be wound; an inner rotating body (3) provided on the inside of the outer rotating body (2) and relatively rotatable with respect to the outer rotating body (2) around a common rotation axis with the outer rotating body (2); and a coil spring (4) provided between the outer rotating body (2) and the inner rotating body (3), wherein the pulley structure further comprises a lock mechanism (2b)(3b) configured such that further torsional deformation in a diameter 
SHIMAMURA does not teach wherein the coil spring has a wire inclination of 1 degree or less, and wherein, when the number of windings of the coil spring is N, the following expression (1) is satisfied: N x (Ti- To)/2 < 1... (1).
MARION teaches wherein the coil spring has a wire inclination of 1 degree or less and wherein, when the number of windings of the coil spring is N, the following 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the pulley structure in SHIMAMURA to have the rectangular spring cross-section in MARION so the spring has a relatively high torsional resistance for a given occupied volume and since the shape is common and can be easily sourced.

Regarding Claim 2, SHIMAMURA as modified teaches wherein the spring wire of the coil spring has a radial direction length in the cross- section longer than the rotation axis direction length Ti of the inner diameter side part in the cross-section (Fig. 1).

The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

Response to Arguments
Applicant's arguments filed 2/3/2022 have been fully considered but they are not persuasive. 
Applicant argues that it would be improper hindsight to combine Shimamura with Marion since Shimamura teaches a trapezoidal coil spring (Remarks pg. 7 para. 4). In response to applicant's argument that the examiner's conclusion of obviousness is In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, it would have been obvious to one of ordinary skill in the art at the time the application was filed to change the pulley structure in SHIMAMURA to have the rectangular spring cross-section in MARION so the spring has a relatively high torsional resistance for a given occupied volume and since the shape is common and can be easily sourced. Also, the spring in SHIMAMURA appears to have a rectangular cross section in all the drawings.  
Applicant argues that SHIMAMUA and MARION do not teach “the coil spring has a wire inclination of 1 degree or less” in Claim 1 (Remarks pg. 8 para. 1). MARION teaches a wire inclination of 0 which is less than 1 degree as set forth above.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654